Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
This action is in response to the amendment filed 2/14/2022.  Claims 1, 2, 5-7, 11-13, and 15-16 are pending.  Claims 1, 11, and 15 are amended, claim 16 is newly presented.  Claims 1 (a method), 11 (a method), and 15 (a machine) are independent.

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. 
On page 8 of the remarks, Applicant asserts that “the combination of Karimi and Hong fails to teach generating a public-private key pair comprising a public key to encrypt data and a private key to decrypt the data encrypted with the public key, using an asymmetric homomorphic encryption scheme.”  This argument is not persuasive.  
	Hong explicitly discloses a client generating a public and private homomorphic key: (“First of all, private cloud should generate a private key k and public key PK . Then, EDM sends the public key to public cloud.” Hong § III.C).
	On page 8 of the remarks, Applicant asserts that “the combination of Karimi and Hong further fails to teach, receiving, from the remote server, one or more encrypted correlation values, each encrypted correlation value representing a dot product between the encrypted signal and a spreading code of the GNSS… further fails to teach decrypting the one or more encrypted correlation values using the private key”.  This argument is not persuasive.
The “correlation value” is simply the server generated GPS information of Karimi (“The results are then returned to the client to either directly provide the position estimates or assist with satellite acquisition.” Karimi § 1.) that are homomorphically encrypted and decrypted per the combination with Hong, (“EDM will encrypt (a1, a2, …, an) with public key PK and send [the encrypted data] to public cloud.” Hong § III.C. “EDM decrypts the data from public cloud by using elliptic curve private key k ,and get the computation vector” Hong § III.C). 
	As to Applicants further statement regarding “spreading code is encrypted using the public key” this argument is not persuasive. 
	The spreading code, (“Both carrier and code Numerically Controlled Oscillators (NCOs) generate local replicas of carrier and code signals for a particular satellite.” Karimi § 3. See Karimi Figures 2 and 3) must necessarily be encrypted for it to be computed in the encrypted domain through homomorphic computation.  Although this is not explicitly spelled out in Hong.  A new reference Rane has been included to illustrate the nature of homomorphic cryptography. 

	Applicant’s remarks with respect to claim 11 are similar to those addressed above.
	For at least the above reasons, Applicant’s remarks are not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karimi et al. “Accelerating a Cloud-Based Software GNSS Receiver” (published 2014), in view of Hong et al., “Homomorphic Encryption Scheme Based on Elliptic Curve Cryptography” (published 2016), and Rane et al., US 2010/0329448 (filed 2009).
As to claims 1 and 15, Karimi discloses a method/machine comprising:
the GNSS comprising multiple satellites, wherein each satellite transmits a respective navigation signal containing a spreading code, the method comprising: (“a software Global Navigation Satellite System (GNSS) receiver that is meant for offline operation in a cloud environment. Client devices record satellite signals they receive” Karimi Abstract, the GNSS system is a constellation of satellites.)
receiving an incoming signal at a receiver, (“The target application is intended to be run in a cloud environment, where data, recorded on many clients, are received and processed. The results are then returned to the client” Karimi § 1. “Client devices record satellite signals they receive” Karimi Abstract) wherein the incoming signal contains navigation signals from one or more satellites; (“Global Navigation Satellite System (GNSS)” Karimi Abstract)
…
transmitting the … signal and the public key to a remote server, (“The target application is intended to be run in a cloud environment, where data, recorded on many clients, are received and processed. The results are then returned to the client” Karimi § 1)
receiving, from the remote server, one or more … correlation values, (“The results are then returned to the client to either directly provide the position estimates or assist with satellite acquisition.” Karimi § 1.  The correlation values being the location or assistance with acquisition) each … correlation value representing a dot product between the … signal (“The mixing stage of time domain correlation” Karimi § 3.  See Karimi Figure 3. “vector multiplications and dot products for time domain computations.” Karimi § 5) and a spreading code of the GNSS, (See Karimi Figure 3 showing time domain vector correlations performed between “Raw GNSS” and “Code NCO”.  Where Code NCO is the spreading code. “Both carrier and code Numerically Controlled Oscillators (NCOs) generate local replicas of carrier and code signals for a particular satellite.” Karimi § 3. See Karimi Figures 2 and 3) wherein the spreading code (Karimi § 3) …
….
using the decrypted correlation values to determine the location of the receiver. (“The results are then returned to the client to either directly provide the position estimates or assist with satellite acquisition.” Karimi § 1.)

Karimi does not disclose:
generating a public-private key pair comprising a public key to encrypt data and a private key to decrypt the data encrypted by the public key, using an asymmetric homomorphic encryption scheme; 
encrypting the incoming signal using the public key to form an encrypted signal; 
encrypted 
is encrypted using the public key prior to performing the correlation; 
decrypting the one or more encrypted correlation values using the private key; and 

Hong discloses:
generating a public-private key pair (“First of all, private cloud should generate a private key k and public key PK . Then, EDM sends the public key to public cloud.” Hong § III.C) comprising a public key to encrypt data (“EDM will encrypt (a1, a2, …, an) with public key PK and send [the encrypted data] to public cloud.” Hong § III.C) and a private key to decrypt the data encrypted by the public key, (“EDM decrypts the data from public cloud by using elliptic curve private key k ,and get the computation vector” Hong § III.C) using an asymmetric homomorphic encryption scheme; (“First of all, private cloud should generate a private key k and public key PK . Then, EDM sends the public key to public cloud.” Hong § III.C)
encrypting the incoming signal using the public key to form an encrypted signal; (“EDM will encrypt (a1, a2, …, an) with public key PK and send [the encrypted data] to public cloud.” Hong § III.C)
encrypted (“Based on the four parts above, ECC public key encryption scheme can achieve the additive homomorphic and the multiplicative homomorphic.” Hong § III.A)
decrypting the one or more encrypted correlation values using the private key; and (“EDM decrypts the data from public cloud by using elliptic curve private key k ,and get the computation vector” Hong § III.C)

A person of ordinary skill in the art before the effective filling date of the claimed invention would have combined the cloud based GPS processing system of Karimi with the homomorphic GPS encryption system of Hong by homomorphically encrypting the GPS data before sending it to the cloud, as done in Hong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Karimi with Hong in order to perform the server processing (see Karimi and Hong) without disclosing the private or secret locations of the reporting sensors (Hong § I).

Although all the data computed in Hong is encrypted, and the correlation values (code NCOs) of Karimi are present at the cloud server,  Karimi in view of Hong does not explicitly disclose:
is encrypted using the public key prior to performing the correlation; 

Rane discloses: 
is encrypted using the public key prior to performing the correlation; (see Rane figure 3 showing the same public key “150” utilized at both terminals to encrypt data that is computed, Rane ¶¶ 56 and 58.
“The second processor determines 230 a linear combination of the second and the third component 235 without decrypting the first signal as described in greater details below.” Rane ¶ 33.
“the second processor sums 350 individual elements of the second signal to produce a second summation 355. The second processor sums 360 the second summation and the first encrypted summation to produce a third encrypted summation 235.” Rane ¶ 59.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Karimi in view of Hong with Rane by encrypting the server side codes, Karimi § 3, using the received homomorphic public key of Hong § III.C.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine Karimi in view of Hong with Rane to encrypt the data to be computed in the cloud in order to allow the homomorphic computations to be computed using homomorphic cryptography, see Hong § III.C.


As to claim 11, Karimi discloses a method comprising:
the GNSS comprising multiple satellites, (“a software Global Navigation Satellite System (GNSS) receiver that is meant for offline operation in a cloud environment. Client devices record satellite signals they receive” Karimi Abstract. A constellation of satellites) wherein each satellite transmits a respective navigation signal containing a spreading code, (“Both carrier and code Numerically Controlled Oscillators (NCOs) generate local replicas of carrier and code signals for a particular satellite.” Karimi § 3. The NCO being the spreading codes) the method comprising: 
at the server, receiving, from a receiver, (“The target application is intended to be run in a cloud environment, where data, recorded on many clients, are received and processed. The results are then returned to the client” Karimi § 1)  an … signal formed by … a GNSS signal using a …,; (“Both carrier and code Numerically Controlled Oscillators (NCOs) generate local replicas of carrier and code signals for a particular satellite.” Karimi § 3. The NCO being the spreading code)
… a spreading code for the GNSS (Karimi § 3)  …
performing correlations between the received encrypted signal and the … spreading code to produce … correlation values (“The mixing stage of time domain correlation” Karimi § 3.  See Karimi Figure 3.) representing a dot product between the … signal and the … spreading code; and (“The mixing stage of time domain correlation” Karimi § 3.  See Karimi Figure 3. “vector multiplications and dot products for time domain computations.” Karimi § 5)
transmitting the encrypted correlation values to the receiver.

Karimi does not disclose:
Encrypted, Encrypted¸ Encrypted
public key created using an asymmetric homomorphic encryption scheme and the public key
encrypting … using the public key to generate an encrypted spreading code,;   

Hong discloses:
… encrypting (“The node A should encrypt the values before they are transmitted to the server” Hong § II.B.)… using a homomorphic encryption scheme (“Based on the four parts above, ECC public key encryption scheme can achieve the additive homomorphic and the multiplicative homomorphic.” Hong § III.A)
public key created using an asymmetric homomorphic encryption scheme and the public key (“First of all, private cloud should generate a private key k and public key PK . Then, EDM sends the public key to public cloud.” Hong § III.C)

… encrypting… using a public key (“EDM encrypts (b1, b2, … bn …) with public key PK” Hong § III.C. “EDM encrypts (a1, a2, … an …) with public key PK” Hong § III.C.  In homomorphic computations, all variables are encrypted, as described in Hong § III.C)
… encrypted … (“The result can be decoded, and Alice will get the messages PLUS M .” Hong § III.A. the results of the encrypted computation are returned encrypted to the clients.)

A person of ordinary skill in the art before the effective filling date of the claimed invention would have combined the cloud based GPS processing system of Karimi with the homomorphic GPS encryption system of Hong by homomorphically encrypting the GPS data before sending it to the cloud, as done in Hong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Karimi with Hong in order to perform the server processing (see Karimi and Hong) without disclosing the private or secret locations of the reporting sensors (Hong § I)

Karimi in view of Hong does not explicitly disclose:
using the public key to generate an encrypted spreading code,

Rane discloses: 
using the public key to generate an encrypted spreading code, (see Rane figure 3 showing the same public key “150” utilized at both terminals to encrypt data that is computed, Rane ¶¶ 56 and 58.
“The second processor determines 230 a linear combination of the second and the third component 235 without decrypting the first signal as described in greater details below.” Rane ¶ 33.
“the second processor sums 350 individual elements of the second signal to produce a second summation 355. The second processor sums 360 the second summation and the first encrypted summation to produce a third encrypted summation 235.” Rane ¶ 59.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Karimi in view of Hong with Rane by encrypting the server side codes, Karimi § 3, using the received homomorphic public key of Hong § III.C.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine Karimi in view of Hong with Rane to encrypt the data to be computed in the cloud in order to allow the homomorphic computations to be computed using homomorphic cryptography, see Hong § III.C.


As to claim 16, Karimi in view of Hong and Rane discloses the method of claim 1 and further discloses: wherein the spreading code is … maintained at the remote server and is not disclosed to the receiver. (NCOs are at the sever and are not sent to the receiver. See Karimi Figure 3 showing time domain vector correlations performed between “Raw GNSS” and “Code NCO”.  Where Code NCO is the spreading code. “Both carrier and code Numerically Controlled Oscillators (NCOs) generate local replicas of carrier and code signals for a particular satellite.” Karimi § 3. See Karimi Figures 2 and 3)

Karimi in view of Hong and Rane, as combined in claim 1, does not explicitly disclose: secure. 

Hong further discloses: secure.
(“This paper improves performance of homomorphic encryption and proposed a method on homomorphic encryption privacy-preserving based on elliptic curve cryptography technique due to ECC’s performance on better security and less complexity[15]. And we apply it to the calculation of GPS data of the earthquake, fully guarantee the efficient calculation and security of GPS data.” Hong § I.)

A person of ordinary skill in the art before the effective filling date of the claimed invention would have combined the cloud based GPS processing system of Karimi with the homomorphic GPS encryption system of Hong by using homomorphic encryption to provide secure offload processing for GPS data.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine Karimi in view of Hong and Rane with Hong in order to provide secure processing of sensitive GPS data, Hong § I.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karimi et al. “Accelerating a Cloud-Based Software GNSS Receiver” (published 2014), in view of Hong et al., “Homomorphic Encryption Scheme Based on Elliptic Curve Cryptography” (published 2016), Rane et al., US 2010/0329448 (filed 2009), and Ramanandan et al., US 2018/0188384, (filed 2017-01).
As to claim 2, Karimi in view of Hong and Rane discloses the method of claim 1 and further discloses:
wherein encrypting the incoming signal comprises encrypting the set of samples to form the encrypted signal. (“The node A should encrypt the values before they are transmitted to the server” Hong § II.B.)

Karimi in view of Hong and Rane does not disclose:
wherein receiving the incoming signal comprises recording a set of samples of the incoming signal representing a given duration of time, ….

Ramanandan discloses:
wherein receiving the incoming signal comprises recording a set of samples of the incoming signal representing a given duration of time, ….
(“it may be beneficial to accumulate a sufficient number of “correct” GPS measurements over a suitably large (e.g., several seconds) time window in order to compute an accurate positioning estimate of the vehicle in the world coordinate frame.” Ramanandan ¶ 26)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Karimi in view of Hong and Rane with Ramanandan by accumulating GPS measurements over several seconds, as taught by Ramanandan.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to accumulate GPS measurements over several seconds in order to compute an accurate position estimate, Ramanandan ¶ 26.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karimi et al. “Accelerating a Cloud-Based Software GNSS Receiver” (published 2014), in view of Hong et al., “Homomorphic Encryption Scheme Based on Elliptic Curve Cryptography” (published 2016), Rane et al., US 2010/0329448 (filed 2009), and Chen et al., “A New ElGamal-based Algebraic Homomorphism and Its Applications” (published 2008).
As to claim 5, Karimi in view of Hong and Rane discloses the method of claim 1 but does not explicitly disclose:
wherein the homomorphic encryption scheme partly homomorphic. 

Chen discloses:
wherein the homomorphic encryption scheme partly homomorphic. 
 (“In this paper, a new revised ElGamal and new homomorphisms based on the new ElGamal (HNE) areproposed. New additive, multiplicative and mixedmultiplicative homomorphisms based on HNE (NA-HNE, NM-HNE, NMM-HNE) are defined” Chen § 1.  Where each of the homomorphisms; HA-HNE, NM-HNE, and NMM-HNE; are partially homomorphic. See Applicant’s specification pp. 9-10 discussing partially-homomorphic).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Karimi in view of Hong and Rane with Chen by utilizing the elGamal homomorphic cryptosystem as disclosed in Chen.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Karimi in view of Hong with Chen as it is a simple substitution of one homomorphic cryptosystem for another (elGamal), see MPEP 2143 I.B.
The prior art contained the base method (Karimi in view of Hong) that differs from claim 6 in that it does not use elGamal.
The substituted component, elGamal (Chen) was known in the art as illustrated in Chen.
Substitution of one homomorphic cryptosystem for another could be done by a person of ordinary skill in the art before the effective filing date of the claimed invention and the result, a working homomorphic cryptosystem, is predictable.


As to claim 6, Karimi in view of Hong, Rane and Chen discloses the method of claim 5 but does not disclose:
wherein the homomorphic encryption scheme is multiplicatively homomorphic, and wherein the incoming signal is exponentiated prior to encryption.

Chen further discloses:
wherein the homomorphic encryption scheme is multiplicatively homomorphic, (“Multiplicative homomorphism of ElGamal” Chen § 3.2) and wherein the incoming signal is exponentiated prior to encryption. (“Define Eg(M)=(a,b)=( gk modp, y k gM modp)…. Then Eg(M1) ⊗ Eg(M2)= (g( k1+ k2 ), y ( k1+ k2 )g(M1+M2))” Chen § 3.2. Note that this claim is related to Applicant’s specification page 18 lines 5-22, describing modifying the multiplicatively homomorphic ElGamal cryptosystem by placing the plaintext in the exponent, as is discussed in Chen.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Karimi in view of Hong and Chen with Chen by utilizing the elGamal homomorphic cryptosystem as disclosed in Chen.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine Karimi in view of Hong and Chen with Chen as it is a simple substitution of one homomorphic cryptosystem for another (elGamal), see MPEP 2143 I.B.
The prior art contained the base method (Karimi in view of Hong) that differs from claim 6 in that it does not use elGamal.
The substituted component, elGamal (Chen) was known in the art as illustrated in Chen.
Substitution of one homomorphic cryptosystem for another could be done by a person of ordinary skill in the art before the effective filing date of the claimed invention and the result, a working homomorphic cryptosystem, is predictable.

As to claim 7, Karimi in view of Hong, Rane and Chen discloses the method of claim 5 and further discloses:
wherein the homomorphic encryption scheme is ElGamal. (“Multiplicative homomorphism of ElGamal” Chen § 3.2)


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karimi et al. “Accelerating a Cloud-Based Software GNSS Receiver” (published 2014), in view of Hong et al., “Homomorphic Encryption Scheme Based on Elliptic Curve Cryptography” (published 2016), Rane et al., US 2010/0329448 (filed 2009), and Vannucci, US 2004/0189515 (filed 2003-03).
As to claim 12, Karimi in view of Hong and Rane discloses the method of claim 11 but does not disclose:
wherein the encrypted signal is quantised to one-bit such that the correlations can be performed just by addition.

Vannucci discloses:
wherein the encrypted signal is quantised to one-bit (“it can resample the signal in order to reduce the number of bits required to represent it, or it can filter the signal to achieve desired correlation properties, or it can quantize the signal to an appropriate resolution, or it can perform any combination of these and other signal conditioning operations. In general, the signal representation is a model of the received auxiliary signal 205 suitable for computing a correlation. In the preferred embodiment, an efficient representation is achieved when the auxiliary radio signal is undersampled, compared to the Nyquist sampling rate, and when each sample is quantized to only one bit.” Vannucci ¶ 45) such that the correlations can be performed just by addition. (an ability for something to happen is not a requirement for it to happen.  Nothing is required by this limitation)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Karimi in view of Hong and Rane with Vannucci by undersampling the GPS signal during quantization to a single bit.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Karimi in view of Hong and Rane with Vannucci by undersampling in order to produce better performance of the system without adversely impacting the quality of the correlation, Vannucci ¶ 66.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karimi et al. “Accelerating a Cloud-Based Software GNSS Receiver” (published 2014), in view of Hong et al., “Homomorphic Encryption Scheme Based on Elliptic Curve Cryptography” (published 2016), Rane et al., US 2010/0329448 (filed 2009), and Krumm, “Inference Attacks on Location Tracks” (published 2007).
As to claim 13, Karimi in view of Hong and Rane discloses the method of claim 11 but does not disclose:
further comprising adding random noise to the encrypted correlation values to obfuscate the spreading code used to form the encrypted correlation values.

Krumm discloses:
further comprising adding random noise to the encrypted correlation values to obfuscate the spreading code used to form the encrypted correlation values.
(“Noise – If location data is noisy, it will not be useful for inferring the actual location of the subject. This technique is called “value distortion”” Krumm § 4)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Karimi in view of Hong and Rane with Krumm by including noise to obfuscate the users location data, the correlation values.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Karimi in view of Hong and Rane with Krumm in order to prevent disclosure of the user’s actual location thereby providing user privacy with their location and history.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Loomis, US 7,589,671, discloses server stored GPS codes for assisting in the location of nodes.
Feng et al., US 9,825,758, discloses a multiparty computation using homomorphic encryption and blinded data. 
Laine et al., US 2017/0134157, discloses offloading computations to a server using asymmetric homomorphic cryptography.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/           Examiner, Art Unit 2492